Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.        Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 35 U.S.C. 103 as being obvious over Newman, U.S. 2018/0143298. 
	On claim 1, Newman cites except as indicated: 

a circuit board ([0089] printed circuit board);
a plurality of sensors that are provided on the circuit board and differing from each other in at least one of a sensing period or an output data format (figure 1 and [0050-51] RADAR and cameras 116x); 
an outer cover coupled to a front surface of the automotive sensor integration module and covering the circuit board and plurality of sensors ([0109] The second vehicle portion 800B shows a sensor surface (e.g., a lens, cover, protective shield, etc.) of the ranging and imaging system 112 (e.g., LIDAR sensor/system 112, 320) is at least partially obstructed by an object 804B);
a signal processor (figure 3, sensor processors 340) configured to:
determine whether each region of the outer cover corresponding to a location of each of the plurality of sensors is contaminated on the basis of the pieces of detection data; and  
a cleaning device configured to eject water toward a region of the outer cover that is contaminated on the basis of the determination. [0147] Referring now to FIG. 16A, a schematic view of a pressurized-fluid sensor cleaning system 1601 of the vehicle 100 is shown in accordance with embodiments of the present disclosure. In some embodiments, the fluid-directing nozzle 1618 may be moveable to target a particular region of the sensor area having the obstruction object 1604. For instance, a portion of the fluid-directing nozzle 1618 may be pivotable about an angular range defined by angle it, that encompasses the sensor area. The cleaning fluid may be 
Regarding the excepted:
“a plurality of sensors that are provided on the circuit board,” as disclosed previously, Newman includes a printed circuit board in its embodiment. Newman also discloses the plurality of sensors. However, the circuit board is not disclosed as being a base for the plurality of sensors.
It would have been obvious at the time the claimed invention was filed to rearrange the embodiment disclosed in Newman to realize an embodiment in which a circuit board is used to mount the plurality of sensors. Unless mounting the cited plurality of sensors provides something new and unexpected and the citation otherwise functionally carries out the claimed invention, the arrangement disclosed in the claim cannot be considered patentable subject matter if the reference otherwise carries out the claimed invention. MPEP 2144.04, “Rearrangement of Parts.”   

On claim 2, Newman cites: 
The automotive sensor integration module of claim 1, wherein the cleaning device comprises:
a body ([0147] 1618 fluid-directing nozzle); and 
a sprayer that is moved towards or away from the body (as above, pivotable about an angular range), and including a liquid spray nozzle is varied according to a position of the sprayer (as above, the position of the nozzle is varied). 


The automotive sensor integration module of claim 1, wherein the signal processor receives and stores the pieces of detection data to an upper level control device that is configured to control driving of the vehicle, and simultaneously outputs the stored pieces of detection data on the basis of the sensing period of any one of the plurality of sensors. See figure 14 and [0117].
Regarding the excepted:
“to an upper level control device that is configured to control driving of a vehicle,” while Newman discloses a sensor cleaning apparatus, Newman doesn’t disclose the embodiment as being transacted to the disclosed claim limitations. 
Unless the cited “to an upper level control device that is configured to control driving of a vehicle” something new and unexpected and the citation otherwise functionally carries out the claimed invention, the arrangement disclosed in the claim cannot be considered patentable subject matter if the reference otherwise carries out the claimed invention. MPEP 2144.04, “Rearrangement of Parts.”   

On claim 4, Newman cites:
The automotive sensor integration module of claim 1, wherein the signal processor compares data values of current data and previous data of each of the pieces of detection data and determines whether each region of the outer cover corresponding to the location of each of the plurality of sensors is contaminated ([0147] cleaning fluid directed to the area of obstruction). 


The automotive sensor integration module of claim 4, wherein the signal processor comprises an output synchronization unit and a contamination identification unit; 
the output synchronization unit is configured to receive and store the pieces of detection data ([0185] sensor processor, also figure 3, 340), and output the stored pieces of detection data to the contamination identification unit on the basis of any one of the pieces of detection data ([0131] sensor processor 340, figure 3, used in conjunction with sensor data memory 344. Figure 14, element 1418 historical data); and 
a contamination identification unit configured to receive and store the pieces of detection data, and compare data values of the pieces of detection data output from the plurality of sensors with the stored pieces of detection data to generate the contamination data ([0135] using sensor data memory 344 combined with the sensor processor 340, to determine if sensors are obstructed, failing, and/or drifting. Also, figure 14, elements 1412, 1416, 1420, and 1424). 
Regarding the claimed “output synchronization unit and contamination identification unit,” Newman, while disclosing a “sensor processor,” Newman doesn’t disclose an identification unit and an output synchronization unit as disclosed the specific claim limitations. However, it would have been obvious at the time the claimed invention was filed to realize an embodiment wherein the prior art functionally meets the claimed invention. As disclosed in Newman, the sensor processor provides the function of receiving and storing the pieces of detection data as well as generating contamination data. 
output synchronization unit and a contamination identification unit” provides something new or unexpected and the citation otherwise functionally carries out the claimed invention, separating a feature in two parts where one cited unit carries out the functions of the two claimed units cannot be considered patentable subject matter. MPEP 2144.04, “Making Separable.”
Allowable Subject Matter and Reasons for Allowance
Claims 7-13 are objected for depending from a rejected claim 1 but are otherwise allowable if amended into the independent claim. 
Claims 7 claims, in part, “wherein the signal processor increases or decreases a determination frequency…” Claims 8-13 include similar subject matter. In short, the claimed invention is requiring a “determination frequency,” that is, a frequency of reporting the condition of the outer cover commensurate with environmental data to which the outer cover is exposed. Claims 9-13 claim a similar variation to this concept. In claim 8, for example, if the sensors were exposed to rain, the sensor condition determination system would simply increase the monitoring of the sensors in contrast to monitoring the sensors when environmental conditions are not considered. A search for similar embodiments to the above claims did not disclose related subject matter.  
Response to Arguments
The applicant’s arguments with respect to the rejection of claim 1 regarding the claimed ‘circuit board” and “cleaning device to eject water’ has been carefully reviewed. But because these limitations were not previously examined, the applicant’s arguments are moot since the amended limitations require a new search and consideration.  
Conclusion
Applicant's failure to overcome the rejections and applicant’s amendment necessitated the new ground(s) of rejection are presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAL J EUSTAQUIO whose telephone number is (571)270-7229.  The examiner can normally be reached on M-F, 9-5 PST unless otherwise noted. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nabil Syed, can be reached at x230593028.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/CAL J EUSTAQUIO/Examiner, Art Unit 2683                                                                                                                                                                                                        

/NABIL H SYED/Primary Examiner, Art Unit 2683